                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    GUADALUPE PINALES                                 §
                                                      §   Civil Action No. 4:18-CV-478
    v.                                                §   (Judge Mazzant/Judge Nowak)
                                                      §
    COMMISSIONER, SSA                                 §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On March 13, 2020, the report of the Magistrate Judge (Dkt. #29) was entered containing proposed

    findings of fact and recommendations that Plaintiff’s post-judgment Petition for Award of

    Attorney Fees under the Equal Access to Justice Act (Dkt. #25) be granted.

           Having received the report of the Magistrate Judge, and no objections thereto having been

    timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

           It is, therefore, ORDERED that Plaintiff’s Petition for Award of Attorney Fees under the

.   Equal Access to Justice Act (Dkt. #25) is GRANTED, and the Commissioner is directed to pay

    six thousand fifty-nine dollars and eighty-five cents ($6,059.85) as reasonable attorney fees, made

    payable to Plaintiff, with such payment to be mailed to Plaintiff’s counsel.

           IT IS SO ORDERED.

           SIGNED this 2nd day of April, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
